Citation Nr: 0608812	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  97-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
inguinal hernias, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for right 
orchiectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
scars, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from June 1963 
to May 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in Nashville, Tennessee, that denied 
the veteran's claims for increased evaluations for bilateral 
inguinal hernias, evaluated as 20 percent disabling; right 
orchiectomy, evaluated as 10 percent disabling; and left knee 
scars, evaluated as 0 percent disabling (noncompensable).  A 
temporary 100 percent convalescent evaluation for his 
bilateral inguinal hernia, post-operative was assigned for 
the period beginning August 19, 1996 to September 30, 1996.  
In February 1997 an increased rating to 40 percent was 
granted for the hernias.

The Board also notes that the veteran has disagreed with a 
February 2005 rating decision that denied an increased 
evaluation for left shoulder injury.  Because the veteran has 
not responded to the April 2005 statement of the case on that 
issue, it is not before the Board at this time.  


FINDINGS OF FACT

1.  The medical evidence of record does not show large, 
postoperative, recurrent inguinal hernias that are not well 
supported under ordinary conditions and are not readily 
reducible when considered inoperable.  

2.  The veteran's right testis was removed and nonfunction of 
the left testicle is not shown.

3.  The veteran's left knee scar is well healed and does not 
limit the function of the left knee and is not objectively 
tender or painful.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent disabling for 
postoperative residuals of bilateral inguinal hernias is not 
warranted according to applicable schedular criteria.  
38 U.S.C.A. § 1155, 5107; (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7338 (2005).

2.  An evaluation in excess of 10 percent disabling for right 
orchiectomy is not warranted according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R §§ 4.115a, 4.115b, Diagnostic Code 7524 (1992 and 
2005).

3.  An evaluation in excess of 0 percent disabling 
(noncompensable) for left knee scarring is not warranted 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002 and 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the veteran's testimony 
before a Hearing Officer; a VA Intestines examination report 
dated in October 1996; a VA Scars examination report dated in 
October 1996; a VA Testes examination report dated in October 
1996; a VA Stomach examination report dated in June 1997; a 
VA Testes examination report dated in June 1997;  a VA 
Intestines examination report dated in September 1997; a VA 
Scars examination report dated in September 1997; a VA 
examination report dated in December 1997; a VA Genitourinary 
examination report dated in January 1998; a VA Intestines 
examination report dated in February 1998; a VA echogram of 
the veteran's scrotum dated in February 1998; a VA Hernia 
examination report dated in August 1998; VA CT scans of the 
veteran's abdomen and pelvis dated in November 1998; a VA 
Stomach examination report dated in February 1999; VA Scars 
and Genitourinary examination reports dated in March 1999; a 
VA examination report dated in October 2002; a VA Digestive 
examination report dated in November 2004; and numerous VA 
progress notes. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for increased 
evaluations for service-connected bilateral inguinal hernias, 
right orchiectomy, and left knee scars.

The June 1997 VA Testes examination report showed that the 
right testicle was absent.  On examination there was an old 
right inguinal scar which was present and the examiner could 
not detect any new hernia at that spot.  However, the 
examiner believed that was unreliable due to habitus.  
External genitalia were those of a normal male with absent 
right testicle and descended left testicle.

On VA Stomach examination in June 1997, no inguinal hernias 
were detected.

The September 1997 VA Scars examination report showed 
diagnoses of scars and stasis dermatitis.  Physical 
examination showed a scar on the left calf and three scars on 
the left thigh.  

The September 1997 VA Intestines examination report showed an 
impression of status post bilateral inguinal herniorrhaphy 
with multiple surgeries.  No need for trusses or an abdominal 
belt.  The discomfort (ache/pain) could be partially 
explained by the scars from multiple surgeries.  On 
examination the veteran's abdomen was prominent and soft with 
no mass, tenderness or organomegaly.  There was a mid 
epigastric vertical scar from previous Nissen fundoplication.  
In the right inguinal area was a horizontal scar measuring 
11cm with two blackheads on the scar.  In a semi-vertical 
direction emanating from the outer edge of the scar towards 
the groin was another 10cm scar on the right side.  On the 
left side there was a 13cm horizontal scar above the inguinal 
area.  Along the inguinal area was an 18cm scar but there was 
no apparent palpable mesh.  

The December 1997 VA examination report showed diagnoses 
including status post multiple bilateral inguinal 
herniorrhaphies with residual persistent pain; status post 
right orchiectomy with no residuals; status post Nissen 
fundoplication in 1990; and generalized arthralgia for the 
past two years.  On examination the veteran's abdomen showed 
tenderness bilaterally in both lower quadrants, especially in 
the area of the scar, and more so on the left than on the 
right.  There were also left and right herniorrhaphy 
irregular scars.  The right testis was absent.  

The January 1998 VA Genitourinary examination report showed 
diagnoses of erectile dysfunction, painful ejaculation, and 
absent right testicle (status post orchiectomy).  Physical 
examination showed that the veteran had a descended left 
testicle that measured 7.5cm x 4.5cm x 3.5cm in diameter and 
had normal consistency.  It appeared that palpation of this 
testicle was sensitive to the veteran.  

The February 1998 VA Intestines examination report showed 
diagnoses including post right herniorrhaphy multiple times.  
The veteran's complaints were abdominal and epigastric pain.  
Examination failed to reveal evidence of an incisional 
hernia.  Regarding the veteran's genitalia, there were no 
hernias detected and the left testicle was small.  A VA 
Echogram of the veteran's scrotum, also dated in February 
1998, revealed a cystic lesion, about 5mm in diameter, in the 
region of the globus major of the epididymis, left side, 
consistent with spermatocele.  Associated mild hydrocele was 
seen on that side.  The left testis appeared grossly normal.  
The right testis had been removed.  The examiner gave an 
impression of grossly normal left testis, spermatocele, mild 
hydrocele.

November 1998 VA CT scan of the veteran's abdomen and pelvis 
showed no evidence of herniation.

On February 1999 VA Stomach examination report, pertinent 
findings included multiple scars on the abdomen which had all 
healed.  There was no tenderness.  

The March 1999 VA Scars examination report showed that the 
veteran claimed to have a tiny shrapnel scar on his left 
knee.  On the left side, in the upper lateral thigh, there 
was a 9.3cm scar and also, slightly lower than that, there is 
a 15.5cm scar, and, below that, another 5cm scar.  The 
examiner also examined other scars but found that all the 
scars were not adherent and non tender.  They had normal 
texture.  There was no ulceration, breakdown of the skin, 
elevation, depression, or tissue loss.  There was no 
inflammation.  There was a slight keloid formation on an 
abdominal scar.  There was no disfigurement.

The March 1999 VA Genitourinary examination report showed 
diagnoses of status post orchiectomy, right; erectile 
dysfunction; and hypogonadism.  Physical examination revealed 
that the veteran's right testicle was absent but the left 
testicle appeared to be normal in size and contour but had 
some sensitivity when touched.

The October 2002 VA examination report showed that the 
veteran had multiple scars from hernia operations and a left 
leg scar.  His abdomen was asymmetrical, diastasis recti, 
scar noted status post Nissen fundoplication and umbilical 
hernia repair.  Relevant diagnoses included; status post 
multiple bilateral inguinal hernia repair; status post right 
orchiectomy; and erectile dysfunction related to diabetes. 

A VA progress note from October 2004 showed complaints of 
right lower abdominal and groin pain.  A second progress 
note, also from October 2004, showed that the veteran 
complained of right inguinal hernia and ventral hernia that 
was painful.  He was assessed with right lower abdominal and 
groin pain.

The November 2004 VA Digestive examination report showed that 
the veteran complained of pain in the right and left inguinal 
regions, mainly during bowel movements or lifting anything 
heavy.  On examination the examiner found that the right and 
left inguinal and central scars were visible and there was 
some tenderness during examination in the left inguinal 
hernia scar.  Hernia was not felt on either side.  There was 
no support "of truss or belt."  The examiner gave a 
diagnosis of "history of hernia status post surgery with 
complaints of pain."


II.  Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

A.  Bilateral Inguinal Hernias

The veteran's bilateral inguinal hernias are currently rated 
as 40 percent disabling under 38 C.F.R. § 4.114 Diagnostic 
Code (DC) 7338.  Under DC 7338 an inguinal hernia that is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible, 
warrants a 30 percent evaluation.  A 60 percent evaluation is 
warranted when an inguinal hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  Addition 
of 10 percent is warranted for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  Id.

The evidence is not sufficient to warrant a rating in excess 
of 40 percent under DC 7338.  The November 2004 VA Digestive 
examination report showed that hernia was not felt on either 
side.  The examiner diagnosed the veteran with history of 
hernia status post surgery with complaints of pain.  The rest 
of the evidence in the claims file also fails to show 
recurrence of the veteran's bilateral inguinal hernias.  As 
such, because the medical evidence shows that the current 
residuals of the veteran's bilateral inguinal hernias are 
mainly pain, and do not show hernias that are "large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable" an evaluation in excess of 40 percent is not 
warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Since the veteran's 
condition has been clearly diagnosed as a repaired inguinal 
hernia, no other diagnostic codes relating to the digestive 
system apply.  See 38 C.F.R. § 4.114 (2005).  

B.  Right Orchiectomy

The veteran's service-connected right orchiectomy was 
originally rated as 10 percent disabling in 1991 under 
38 C.F.R. § 4.115a, Diagnostic Code 7524 (1992).  A 10 
percent evaluation is warranted for removal of one testis.  A 
30 percent evaluation requires removal of both testes.  Id.

The Board initially notes that the regulations for evaluation 
of removal of the testes were revised, effective February 17, 
1994. See 55 Fed. Reg. 2528 (Jan. 18, 1994) (now codified as 
amended at 38 C.F.R §§ 4.115a, 4.115b, DC 7524 (2005)).  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during the appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. 
§§ 4.115a and 4.115b.  Therefore, the Board will address 
whether: (1) the veteran is entitled to a higher rating under 
the old criteria and (2) whether the veteran is entitled to a 
higher rating under either the old or the new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under the new 38 C.F.R §§ 4.115a, 4.115b, DC 7524 (2005) a 
zero percent evaluation is warranted for the removal of one 
testis and a 30 percent evaluation is warranted for the 
removal of both testes.  Additionally, under the Note for 38 
C.F.R. Part 4, DC 7524 (2005), if there was a removal of one 
testis as the result of a service-connected injury or 
disease, and if the other testis was nonfunctioning, an 
evaluation of 30 percent would be assigned.

The regulations provide that under DC 7524, the veteran's 
disability should also be evaluated for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 (2005). 
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2005). 
The Board notes that the veteran has been granted special 
monthly compensation under this regulation.

The Board finds that an evaluation in excess of 10 percent 
disabling is not warranted for the veteran's right 
orchiectomy under applicable regulation.  The medical record 
does not show that the veteran's left testicle has been 
removed, nor does it show that his left testis is 
nonfunctioning.  The March 1999 VA Genitourinary examination 
report showed that the veteran's right testicle was absent 
but the left testicle appeared to be normal in size and 
contour but had some sensitivity when touched.  The October 
2002 VA examination report showed that the veteran had a 
diagnosis of status post right orchiectomy, with erectile 
dysfunction due to diabetes.  As such, an evaluation in 
excess of 10 percent disabling for the veteran's right 
orchiectomy is denied.

C.  Left Knee Scars

The veteran's service-connected scar has been rated under 
Diagnostic Code (DC) 7805.  Under 38 C.F.R. § 4.118 DC 7805 
other scars will be rated on limitation of function of the 
part affected.  

The Board again notes that the regulations for evaluation of 
skin disabilities were revised, effective on August 30, 2002. 
67 Fed. Reg. 49590 (July 31, 2002).  As was the case above, 
the Board will address whether: (1) the veteran is entitled 
to a higher rating under the old criteria and (2) whether the 
veteran is entitled to a higher rating under either the old 
or the new criteria. See VAOPGCPREC 7-2003; Kuzma.  It is 
again noted that the effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

In this case Diagnostic Code 7805 was unchanged by the August 
2002 amendments.  Under the old rating criteria as well as 
under the new, scars under Diagnostic Code 7805 are rated on 
the basis of the limitation of function of the part affected.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The Board finds that an increased (compensable) evaluation is 
not warranted under either the new or the old regulation.  
The March 1999 VA Scars examination did not show that the 
veteran's left knee had a limitation of function secondary to 
his scars.  See 38 C.F.R. § 4.118a, DC 7805 (2005).

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Since the veteran's left knee scar is not deep, does not 
cause limited motion, is not of a large area, is not 
unstable, and is not painful or tender on examination, 
Diagnostic Codes 7801, 7802, 7803 and 7804 do not provide a 
basis for a compensable evaluation..  See 38 C.F.R. § 4.118a, 
DC's 7801, 7802, 7803, and 7804 (as in effect prior to after 
2005).

D.  Conclusion

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's hernia, right orchiectomy, or left knee scar 
causes "marked" interference with employment or requires 
frequent hospitalizations or otherwise produce unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In reaching these decisions regarding the veteran's claims 
for higher evaluations, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2003, October 2004, and April 2005.  The April 2005 letter 
satisfied element (1) by informing the veteran that evidence 
showing that his service-connected disability had increased 
in severity was necessary to substantiate his claim.  It also 
informed the veteran that he needed to submit evidence 
showing that left knee disorder to include degenerative 
changes and pain, left ulnar neuropathy, and cerebrovascular 
accident residuals existed from military service to the 
present time.  It satisfied element (2) by informing the 
veteran that VA is responsible for getting relevant records 
from any Federal agency, and that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  It also informed the veteran that VA would provide a 
medical examination or get a medical opinion for the veteran 
should VA determine it is necessary to decide his claim.  
Finally, the April 2005 letter satisfied element (3) by 
informing the veteran that it is his responsibility to make 
sure that VA receives all requested records that are not in 
the possession of a federal department or agency.  Since 
these letters fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
April 2005 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of an April 
2005 statement of the case (SOC) relating to his claim for an 
increased evaluation for a shoulder condition.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 40 percent disabling for bilateral 
inguinal hernias is denied.

An evaluation in excess of 10 percent disabling for right 
orchiectomy is denied.

A compensable evaluation for left knee scars is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


